FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DEYU YANG,                                       No. 13-70578

               Petitioner,                       Agency No. A099-723-033

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Deyu Yang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Yang’s contentions regarding corroboration

because she did not raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004) (no jurisdiction over claims not presented below).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Yang’s testimony and between her testimony and

documentary evidence regarding her residence, employment, and date of marriage.

See Shrestha, 590 F.3d at 1048 (adverse credibility finding reasonable under

totality of circumstances). We do not address Yang’s argument that the agency

failed to consider her explanation regarding her residence because she did not raise

it to the BIA. See Barron, 358 F.3d at 678. We also reject Yang’s contention that

the agency failed to consider her explanation regarding a replacement marriage

certificate as contrary to the record. Further, the agency was not compelled to

accept Yang’s explanations for the inconsistencies. See Zamanov v. Holder, 649
F.3d 969, 974 (9th Cir. 2011). Thus, in the absence of credible testimony, Yang’s




                                          2                                    13-70578
asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Finally, Yang’s CAT claim fails because it is based on the same evidence the

agency found not credible, and she does not point to any other evidence in the

record that would compel the finding that it is more likely than not she would be

tortured by or with the acquiescence of the government if returned to China. See

id. at 1156-57.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   13-70578